Exhibit 10.1

 

Exhibit C

 

ALVAEDU, INC. MUTUAL FULL RELEASE

 

This Release, dated March 11, 2015, is being executed and delivered in
accordance with the agreement entered into between CIT University City Institute
of Technology A Christian Institution, Inc. and AIvaEDU, Inc. (the "Agreement")
dated February 14, 2014, ALVAEDU, INC. (the "Company"); and CIT UNIVERSITY CITY
INSTITUTE OF TECHNOLOGY A CHRISTIAN INSTITUTION, INC. (the "Client");

 

The undersigned acknowledges that the execution and delivery of this full
Release of any and all interests in the Client's completed Masters Degree
Program in Sports Management. The Company hereby agrees as follows:

 

  1. The Company waives any and all claims or interest of any kind in the
Client's completed Masters Degree Program in Sports Management, completed by the
Company.

 

  2. The undersigned, on behalf of the Company hereby releases and forever
discharges the Client, the Company, and each of their respective individual,
joint and mutual, past, present and future representatives, affiliates, members,
managers, shareholders, board of directors, consultants, officers, controlling
persons, Subsidiaries, successors and assigns (individually, a "Releasee" and
collectively, "Releasees") from any and all claims, demands, proceedings, causes
of action, Orders, obligations, contracts, agreements, debts, percentage profit
sharing percentage interests in the Client's Masters Degree Program in Sports
Management and all liabilities of any kind whatsoever, whether known or unknown,
suspected or unsuspected, both at law and in equity, which the undersigned or
any of his or her Affiliates now has, has ever had or may hereafter have against
a Releasee or the Releasees, or any combination of them, including, but not
limited to, any rights to indemnification, payment or reimbursement from the
Company, whether pursuant to its organizational documents, contracts or
otherwise.      

  3. The undersigned hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any Releasee, based upon any
matter to be released hereby.

 

  4. The undersigned, on behalf of the Client hereby releases and forever
discharges the the Company and each of their respective individual, joint and
mutual, past, present and future representatives, affiliates, members, managers,
shareholders, board of directors, officers, controlling persons, Subsidiaries,
successors and assigns from any and all claims, demands, proceedings, causes of
action, Orders, obligations, contracts, agreements, debts, percentage profit
sharing percentage interests in the Client's Masters Degree Program in Sports
Management and all liabilities of any kind whatsoever, whether known or unknown,
suspected or unsuspected, both at law and in equity, which the undersigned or
any of his or her Affiliates now has, has ever had or• may hereafter have
against Company, or any combination of them, including, but not limited to, any
rights to indemnification, payment or reimbursement from the Company, whether
pursuant to its organizational documents, contracts or otherwise,

 



 

 

 



  5. If any provision of this Release is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Release will
remain in full force and effect. Any provision of this Release held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

  6. AlvaEDU, has delivered any and all files associated with the CIT University
fully completed coursework for the completed Masters Degree Program in Sports
Management.

 

  7. This Release may not be changed except in a writing signed by the person(s)
against whose interest such change shall operate. This Release shall be governed
by and construed under the law of the State of Florida without regard to
principles of conflicts of law.

 

All words used in this Release will be construed to be of such gender or number
as the circumstances require.

 

Notwithstanding anything to the contrary herein, this Release shall be binding
on each of the undersigned's heirs, successors, executors, personal
representative and/or assigns.

 



[sign2.jpg]   Authorized Representative   Tim Loudermilk   AlvaEDU, Inc.  

 

[sign1.jpg]   Authorized Representative   Thomas Anthony Guerriero   CIT
University City Institute of Technology   A Christian Institution, Inc.

 

 

 

2

 





 

 

 

 

